DORAN, J.
This is an appeal from the judgment for defendant in an action seeking to vacate an interlocutory judgment for divorce.
The action herein was filed March 22,1945; the interlocutory decree was entered March 27, 1944. It is alleged that the parties lived together as man and wife during the pendency *170of the divorce action and at the time the interlocutory decree was entered; that plaintiff herein was deceived and misled.
It is contended on appeal that plaintiff’s conduct in the divorce action constituted extrinsic fraud; that “there was a valid reconciliation which vitiated the proceedings for divorce”; and, “that there has been more than a slight showing of facts,” by plaintiff and appellant herein, “justifying the setting aside of the default divorce.”
In the trial of the within action the court found against plaintiff, the appellant herein. Although the evidence is conflicting, it is sufficient to sustain the findings. Such conclusion disposes of appellant’s other contentions above mentioned.
The judgment is affirmed.
York, P. J., and White, J., concurred.